                          Case 19-11829-LSS                Doc 10-1          Filed 08/29/19          Page 1 of 2

                                                         Notice Recipients
District/Off: 0311−1                          User: Nicki                              Date Created: 8/29/2019
Case: 19−11829−LSS                            Form ID: pdfnap                          Total: 92


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
13807257 First Sound Bank
13807256 Wilmington Savings Fund Society, FSB
                                                                                                                            TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         U.S. Trustee        Office of the United States Trustee          J. Caleb Boggs Federal Building         844 King Street,
            Suite 2207        Lockbox 35           Wilmington, DE 19801
13807179 ARSI            555 St. Charles Dr.         Suite 100        Thousand Oaks, CA 91360−3983
13807188 Allied Waste            P.O. Box 9001099           Louisville, KY 40290−1099
13807171 Ally Financial           Attn: Bankruptcy Dept           Po Box 380901            Bloomington, MN 55438−0901
13807180 Alternative Closet Co.             174 E. Industry Court        Deer Park, NY 11729−4706
13807189 American Carbide Saw Co.                Attn: Audra320 Springdale Ave.            Hatboro, PA 19040−2230
13807172 Amex            Correspondence/Bankruptcy             Po Box 981540            El Paso, TX 79998−1540
13807181 Artisans Business Machine               Attn: Robert Allen        287 Cocoa Cay Lane            Bear, DE 19701−2900
13807190 BB&T Commercial Equipment                   2 Great Valle Parkway           Suite 300       Malvern, PA 19355−1319
13807173 Bank of America              4909 Savarese Circle         Fl1−908−01−50            Tampa, FL 33634−2413
13807182 Bank of the West             1625 W. Fountainhead Pkwy.            10th Floor         Tempe, AZ 85282−2371
13807191 Barclays Bank Delaware               Attn: Correspondence          Po Box 8801           Wilmington, DE 19899−8801
13807174 Bear Industries           15 Albie Dr.         Newark, DE 19702−1321
13807183 Bluelinx Corp.            P.O. Box 842216           Boston, MA 02284−2216
13807192 Bolden Brothers Propane               540 Old Barksdale Rd.          Newark, DE 19711−4534
13807175 Boulden Propane              107 Sandy Drive          Building 700          Newark, DE 19713−1148
13807184 Capital One           Attn: Bankruptcy           Po Box 30285           Salt Lake City, UT 84130−0285
13807193 Chase Card Services             Attn: Bankruptcy          Po Box 15298           Wilmington, DE 19850−5298
13807176 Citi/Sears          Citibank/Centralized Bankruptcy            Po Box 790034           St Louis, MO 63179−0034
13807185 CitiCards          PO Box 790345             Saint Louis, MO 63179−0345
13807194 Citibank          Attn: Recovery/Centralized Bankruptcy              Po Box 790034           St Louis, MO 63179−0034
13807177 Citibank North America               Attn: Recovery/Centralized Bankruptcy            Po Box 790034        St Louis, MO
            63179−0034
13807186 Citibank/The Home Depot                Attn: Recovery/Centralized Bankruptcy            Po Box 790034         St Louis, MO
            63179−0034
13807195 Citizens Bank            1 Citizens Dr         Riverside, RI 02915−3000
13807196 Citizens Bank            Managed Assets Division           One Citizens Bank Way JCA130               ATTN: Robert Gallo,
            Workout Officer          Johnston, RI 02919−1922
13807197 Citizens Bank            c/o Stillman Law Office, LLC           50 Tower Office Park           Woburn, MA
            01801−2113
13807198 Clear Systems            13438 Wyandotte St.           North Hollywood, CA 91605−4012
13807199 Comcast           c/o McCarthy, Burgess & Wolff              26000 Cannon Rd.            Cleveland, OH 44146−1807
13807209 Comenitybank/hottpic              Attn: Bankruptcy Dept          Po Box 182125            Columbus, OH 43218−2125
13807210 DISCOVER FINANCIAL SERVICES LLC                          PO BOX 3025             NEW ALBANY OH 43054−3025
13807219 Delmarva Power              P.O. Box 13609           Philadelphia, PA 19101−3609
13807200 Department of Labor              Division of Unemployment Insurance              P.O. Box 9953         Wilmington, DE
            19809−0953
13807255 Discover Financial            Attn: Bankruptcy Department             Po Box 15316          Wilmington, DE 19850
13807238 Doreen H. Becker              Holfeld & Becker          1217 King Street          Wilmington, DE 19801−3217
13807220 FCR Collection Services              PO Box 18978          Irvine, CA 92623−8978
13807201 Fessenden Hall            1050 Sherman Ave.            Pennsauken, NJ 08110−2674
13807211 First Sound Bank             925 4th Ave.         Suite 2350         Seattle, WA 98104−1146
13807221 Hafele America Co.             3901 Cheyenne Dr.           High Point, NC 27263−3157
13807202 Hardware Resources              28093 Network Pl.          Chicago, IL 60673−1280
13807212 Hillas Mfg. & Pkging Solutions              3301 W. Bolt St.         Fort Worth, TX 76110−5817
13807222 Home Advisor              Att: Accounts Receivable          14023 Denver West Parkway             Golden, CO
            80401−3253
13807246 Jeoffrey L. Burtch            P.O. Box 549         Wilmington, DE 19899−0549
13807203 Kabbage            Celtic Bank          268 S. State St.       Suite 300         Salt Lake City, UT 84111−5314
13807213 Keen Gas            P.O. Box 15151            Wilmington, DE 19850−5151
13807223 MSC Industrial Supply Co.               2300 E. Newlands Dr           Fernley, NV 89408−8914
13807204 Merchant Services             8500 Governors Hill Dr.          Cincinnati, OH 45249−1384
13807214 Miklus Properties, LLC              22 Albe Dr.        Newark, DE 19702−1322
13807224 Moyer Pest − Newtown Square                 PO Box 64198          Souderton, PA 18964−0198
13807205 Network Solutions             12808 Gran Bay Parkway            Jacksonville, FL 32258−4468
13807215 New Castle County/Law                Attention: Bill Weisel        87 Reads Way           New Castle, DE 19720−1648
13807225 On Deck Capital             1400 Broadway            New York, NY 10018−5300
13807206 On Deck Capital, Inc.             c/o Thompson, OBrien, Kemp & Nasut               40 Technology Parkway South Suite
            300       Peachtree Corners, GA 30092−2924
13807178 On Deck Capital, Inc.             c/o Thompson, OBrien, Kemp & Nasut               40 Technology Pkwy S, Suite
            300       Peachtree Corners, GA 30092−2924
13807216 PA Lumbermenans Mutual Insurance                  P.O. Box 826558            Philadelphia, PA 19182−6558
                       Case 19-11829-LSS                Doc 10-1        Filed 08/29/19          Page 2 of 2
13807226   Parags Glass Co.        107−D Albe Dr.         Newark, DE 19702−1300
13807207   PayPal        P.O. Box 105658         Atlanta, GA 30348−5658
13807217   PayPal Credit       P.O. Box 105658          Atlanta, GA 30348−5658
13807227   RMC         400 W. Cummings Park, Ste 4450            Woburn, MA 01801−6594
13807208   Rehau Industries LLC         1501 Edwards Ferry Rd. NE           Leesburg, VA 20176−6680
13807218   Roberts Extra Space        P.O. Box Drawer S          North East, MD 21901
13807228   Russell Plywood        c/o Jeffrey M. Weiner, Esquire        1332 King St.        Wilmington, DE 19801−3220
13807258   Russell Plywood, Inc.       c/o Jeffrey M. Weiner, Esquire         1332 King Street       Wilmington, DE
           19801−3220
13807229   Securitech       205 N. Marshall St.        Wilmington, DE 19804−2713
13807230   State of Delaware        Division of Revenue        820 N. French Street, 8th Floor       Wilmington, DE
           19801−3509
13807239   State of Delaware        Division of Revenue        820 N. French Street, 8th Floor       Wilmington, De
           19801−3509
13807231   Stephen D Browning          Michelle L Browning         201 W. Skeet Cir.        Bear, DE 19701−2727
13807247   Stephen D Browning          Michelle L Browning         201 W. Skeet Cir.        Bear, DE 19701−2727
13807254   Stephen D. Browning         201 W. Skeet Cir.         Bear, DE 19701−2727
13807232   Suntrust Bank        Attn: Bankruptcy         Po Box 85092 Mc Va−Wmrk−7952              Richmond, VA
           23285−5092
13807136   Synchrony Bank         c/o PRA Receivables Management, LLC             PO Box 41021         Norfolk, VA 23541
13807187   Synchrony Bank         c/o PRA Receivables Management, LLC             PO Box 41021         Norfolk, VA
           23541−1021
13807259   Synchrony Bank         c/o PRA Receivables Management, LLC             PO Box 41021         Norfolk, VA
           23541−1021
13807240   Synchrony Bank/Amazon            Attn: Bankruptcy        Po Box 965060         Orlando, FL 32896−5060
13807248   Synchrony Bank/Care Credit          Attn: Bankruptcy Dept         Po Box 965060        Orlando, FL
           32896−5060
13807233   Synchrony Bank/Gap          Attn: Bankruptcy Dept         Po Box 965060         Orlando, FL 32896−5060
13807241   Synchrony Bank/Lowes           Attn: Bankruptcy        Po Box 965060         Orlando, FL 32896−5060
13807249   Synchrony Bank/PayPal          c/o EGS Financial Care         P.O. Box 1020        Dept 806        Horsham, PA
           19044−8020
13807234   Synchrony Bank/Walmart           Attn: Bankruptcy        Po Box 965060         Orlando, FL 32896−5060
13807242   Taub Enterprises, LLC         10 W. Periwinkle Ln.        Newark, DE 19711−6212
13807250   The Bank of The West          P.O. Box 7167        Pasadena, CA 91109−7167
13807235   The Hartford Insurance Co.         P.O. Box 660916         Dallas, TX 75266−0916
13807170   U.S. Bankruptcy Court         824 Market Street, 3rd Floor        Wilmington, DE 19801
13807243   U.S. Trustee       Office of the United States Trustee       J. Caleb Boggs Federal Building        844 King Street,
           Suite 2207       Lockbox 35          Wilmington, DE 19801−3519
13807251   UPS        P.O. Box 7247−0244           Philadelphia, PA 19170−0001
13807236   Uline Shipping Supply         Attn: Accounts Receivable         P.O. Box 88741        Chicago, IL 60680−1741
13807244   WEX Bank          P.O. Box 6293         Carol Stream, IL 60197−6293
13807252   WILLIAM F. JAWORSKI, JR.               LAW OFFICE OF WILLIAM F. JAWORSKI                   1274 S. Governors
           Ave.        Dover, DE 19904−4802
13807237   WSFS         500 Delaware Ave          Wilmington, DE 19801−1490
13807245   WSFS Bank          c/o Hogan McDaniel          1311 Delaware Ave.         Wilmington, DE 19806−4717
13807253   WURTH           Attn: Sharon Bennett        909 Forest Edge Dr.        Vernon Hills, IL 60061−3106
                                                                                                                     TOTAL: 90
